      Case 4:16-cv-01729-MWB Document 69 Filed 06/19/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROY HUNT,                                      No. 4:16-CV-01729

           Plaintiff,                          (Judge Brann)

     v.

GLENN C. DRAKE II, SUSAN
KEFOVER, PAUL HEIMEL,
DOUGLAS MORLEY, and ANGELA
MILFORD,

          Defendants.

                                 ORDER

     AND NOW, this 19th day of June 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s Motion in Limine (Doc. 53) is GRANTED IN PART,

           DENIED IN PART, and in part deferred to trial.

     2.    Defendants’ Motion in Limine (Doc. 55) is DENIED.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
